Citation Nr: 1222362	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  08-26 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a headache disability, to include migraines.

3.  Entitlement to an increased rating for the service-connected degenerative osteoarthritis of the left knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for the service-connected degenerative joint disease of the right knee, currently 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1992 to October 1996, and from February 2002 to April 2005. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied service connection for chronic airway obstruction and for migraine headaches.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a respiratory disorder, which he contends began during service.  He reports that respiratory symptoms of congestion with productive cough and difficulty breathing began while he was serving in Iraq during his second period of active service.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007). 
In this case, service treatment records reflect that the Veteran was diagnosed with an upper respiratory infection during his first period of active service in December 1993, when he presented with complaints of sore throat and headaches.  After he suffered several nosebleeds in service, a March 1995 x-ray of the Veteran's skull revealed haziness of the right maxillary antrum and a small soft tissue density in the medial aspect of the left maxillary antrum, which were noted to be consistent with chronic, bilateral sinusitis.  He did not report sinusitis or headaches at separation; however, there is no record of a separation physical examination in the claims file.  Service treatment records dated in September 2003, during the Veteran's second period of active service, reflect that he sought treatment on two occasions for flu-like symptoms, including headache, runny nose, productive cough, and sinus congestion.  He was diagnosed with an upper respiratory infection.  

The Veteran was afforded a VA general medical examination in November 2005, in which he reported recurrent sinusitis with headache which occurred about six times per year.  The examiner noted that the Veteran's chest palpation, percussion, auscultation were normal, and she stated that the Veteran did not have a respiratory disorder.  However, VA outpatient treatment records include the report of a pulmonary function test (PFT), also conducted in November 2005, which indicated moderate obstructive lung defect.  It was recommended that more detailed pulmonary function testing should be performed to determine whether an additional restrictive defect was present.  Both allergic rhinitis and chronic airway obstruction were diagnosed by February 2006.  

The evidence thus indicates that the Veteran experienced recurrent upper respiratory infections in service, that he continues to report similar symptoms, and that he is currently diagnosed with both upper respiratory and pulmonary disorders.  Under the circumstances, the Board finds that a VA examination is necessary prior to final adjudication of the Veteran's current claim for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006). 

The Veteran is also seeking service connection for migraine headaches, which he contends began during service.  Other than the headache symptoms associated with upper respiratory infections, noted above, there is no medical evidence establishing that a headache disability was diagnosed or treated in service.  Nonetheless, the Veteran is competent to describe symptoms he has experienced that are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board cannot reject, or find nonprobative, lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 ( Fed. Cir. 2006).  

Post-service VA treatment records reflect that the Veteran was noted to have headaches with allergic symptoms in February 2006.  A VA pain assessment management nursing note record shows that the Veteran reported intermittent migraine headaches in August 2006.  He was afforded a VA neurology consult in October 2007, in which he reported a history of chronic and recurrent headaches beginning in 2003.  The headaches were bilateral and occurred 2 to 3 times per week, lasting from a few hours to all day.  The Veteran complained of light and noise bothering him during the headaches, and there were associated symptoms of nausea and dizziness.  The examiner stated that the Veteran presented with clinical symptoms suggesting a diagnosis of migraine headaches and prescribed beta blocker therapy.  VA outpatient treatment records reflect that headaches were diagnosed consistently through June 2009.  

Service connection for certain diseases, including organic diseases of the nervous system such as migraine headaches, may be established on a presumptive basis by showing that the disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§3.307(a), 3.309(a) (2011).  In this case, although migraine headaches were not diagnosed until August 2006, more than one year after service separation, the medical and lay evidence suggests that the symptomatology that was ultimately diagnosed as migraines actually began during service or within one year of separation.  Alternatively, the evidence indicates that the Veteran may have a headache disorder other than migraines that may have begun in service, or that may be associated with the claimed respiratory disorder.  Therefore, an examination is also required with respect to this claim.  See McLendon, 20 Vet. App. at 84-86.

In a December 2008 rating action, the RO continued 10 percent ratings for degenerative osteoarthritis of the left knee and status post right knee partial lateral meniscectomy and trochlear chondroplasty.  In May 2008, the Veteran submitted a statement asking that the RO reconsider the rating decision which denied increased evaluations for the right and left knee conditions.  He further stated that if the request for reconsideration was not accepted, that the statement be accepted as a notice of disagreement.  In a January 2010 rating action, the RO continued the 10 percent rating for left knee degenerative arthritis and assigned a separate 10 percent evaluation for instability of the left knee.  The RO also continued the 10 percent rating for the right knee disability.  The Board finds that May 2008 correspondence from the Veteran constitutes a notice of disagreement with the December 2008 RO rating decision insofar as increased ratings have denied for the service-connected right and left knee disabilities.  The Board notes that a Veteran is assumed to be seeking the highest evaluation available and a claim remains in controversy where less than the maximum available benefit is awarded, unless he or she "express[es] a clear intent to so limit the issue on appeal." AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  No statement of the case has been issued on these matters. The Board will therefore remand the matters for the issuance of a statement of the case.  See 38 U.S.C.A. § 7105 ; Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed respiratory/pulmonary disability.  The claims file must be made available to the examiner for review.  All indicated tests and studies must be performed, and a comprehensive history should be obtained.  The examiner should provide a diagnosis for any current respiratory or pulmonary disability found.  Based on the examination and review of the record, the examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probability) that any diagnosed respiratory and/or pulmonary disability began during either of the Veteran's periods of active service, or that it is otherwise related to service.  

A complete rationale is requested for any opinion expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed headache disability.  The claims file must be made available to the examiner for review.  All indicated tests and studies must be performed, and a comprehensive history should be obtained.  The examiner should provide a diagnosis for any current headache disorder found.  Based on the examination and review of the record, the examiner should respond to the following:   

a. If migraine headaches are diagnosed, is it at least as likely as not (i.e., at least 50 percent probability) that the disability began during active service or manifested to a degree of 10 percent or more within one year from the date of separation from service?  (A rating of 10 percent is warranted for migraines where there are characteristic prostrating attacks averaging one in 2 months over the last several months.)

b. If a headache disability other than migraines is diagnosed, is it at least as likely as not (i.e., at least 50 percent probability) that the disability began during active service or is otherwise causally related to service?

A complete rationale is requested for any opinion expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.

3. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issues on appeal.  If any claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

4.  The RO/AMC should issue a statement of the case addressing the issues of entitlement increased ratings for degenerative osteoarthritis of the left knee and status post right knee partial lateral meniscectomy and trochlear chondroplasty.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The issues should only be returned to the Board for appellate consideration of these issues if a timely substantive appeal is filed.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



